WIGGINTON, Judge.
Appellant pled nolo contendere to possession of cocaine in violation of Sections 893.03(2)(a)4 and 893.13(1)(e), Florida Statutes, and was placed on three years probation. He challenges the condition of his probation suspending his driving privileges for one year arguing that the condition was unreasonable and unrelated to the offense. To the contrary, Section 322.-055(1), Florida Statutes (1987), provides that the sentencing court may direct the Department of Highway Safety and Motor Vehicles to revoke for a period of up to two years the driver’s license or driving privilege of any person adjudicated guilty or delinquent of any violation of Chapter 893 involving a substance listed in sections 893.03(1) or (2). However, since under the statute the trial court was itself without the authority to actually suspend appellant’s driver’s license, we remand for correction of the sentence to reflect that the Department is directed to revoke appellant’s driving privileges for a period of one year. Compare Callahan v. State, 550 So.2d 79 (Fla. 2d DCA 1989).
SHIVERS, C.J., and WENTWORTH, J., concur.